Citation Nr: 1522228	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman




INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In January 2015 correspondence from the Veteran's representative, it was noted that the Veteran is requesting a Board videoconference hearing.  Because the Board may not proceed with adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following actions:

The AOJ should schedule the Veteran for a videoconference hearing.  He should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.





							
							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




